Title: General Orders, 29 April 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Saturday April 29th 1780
            Parole Havannah  Countersigns Harlaem, Kent.
          
          [Officers] Of the Day Tomorrow[:] Colonel Cortlandt[,] Lieutenant Colonel Mentges[,] Brigade Major Hand’s Brigade
          At the General Court martial whereof Brigadier General Hand was president Captain Alexander Mitchel of the first New Jersey Regiment was tried for “Ungentlemanlike behavior in stabbing Lieutenant Burroughs of the same regiment with a hanger and for repeating the Blow in a cowardly and scandalous manner whereby his life was endangered.”
          The Court are of opinion that although the Facts of Captain Mitchel’s stabbing Lieutenant Burroughs with a hanger and having repeated the Blow are proved yet considering the provocation he received from Lieutenant Burroughs they are of opinion that Captain Mitchel’s conduct was not Unofficerlike Ungentlemanlike Cowardly or Scandalous and They do therefore acquit Captain Mitchel of those Charges.
          The Commander in Chief is sorry to find himself obliged to disapprove the Sentence; He does not consider the provocation sufficient to justify the attempt upon the life of Lieutenant Burroughs while unprepared to defend himself; Other less exceptionable modes of satisfaction might and ought to have been adopted by Captain Mitchel. He is released from Arrest.
          Lord Stirling’s Division to relieve the Main Guard and picquet at Morristown Tomorrow. The Division commanded by General Clinton on Monday—The Pennsylvania Division Tuesday General Clinton’s

Division to relieve the small detached Guards of the Pennsylvania Division tomorrow—The Pennsylvania Division to relieve those from Lord Stirling’s Monday afternoon; and Lord Stirling’s those from Clinton’s Division Tuesday afternoon.
        